     Case 4:20-cv-00285 Document 1-5 Filed on 01/24/20 in TXSD Page 1 of 2




                                  CAUSE NO. 2019-77321

SERGIY GUMENYUK,             §                    IN THE DISTRICT COURT
     Plaintiff,              §
                             §
vs.                          §                    HARRIS COUNTY, TEXAS
                             §
MARLOW NAVIGATION COMPANY, §
LTD, JANS HS SCHIFFAHRTS     §
GMBH and HS SCHIFFAHRTS GMBH §
& CO KG.,                    §
      Defendants.            §                    165TH DISTRICT COURT


            DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT


       Defendant Marlow Navigation Company, Ltd. gives notice that the attached Notice of

Removal was filed on this day in the above action in the United States District Court for the

Southern District of Texas, Houston Division.

                                         Respectfully submitted,

                                         HOLMAN FENWICK WILLAN USA LLP

                                         /s/ Michael J. Wray
                                         Michael J. Wray
                                         TBN: 24052191
                                         Michael.Wray@hfw.com
                                         Jeanie Tate Goodwin
                                         TBA No. 24046949
                                         jeanie.goodwin@hfw.com
                                         5151 San Felipe, Suite 400
                                         Houston, Texas 77056
                                         Phone: (713) 917-0888
                                         Fax: (713) 953-9470
                                         ATTORNEY-IN-CHARGE FOR DEFENDANT
                                         MARLOW NAVIGATION COMPANY, LTD.




                                                                                       EXHIBIT E
     Case 4:20-cv-00285 Document 1-5 Filed on 01/24/20 in TXSD Page 2 of 2




                                   CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing document was served via ECF on this 24th day
of January 2020:

Charles F. Herd, Jr.
HERD LAW FIRM, PLLC
19500 Tomball Parkway, Suite 250
Houston, Texas 77070

                                                 /s/ Jeanie Tate Goodwin
                                                 Jeanie Tate Goodwin




                                             2
